Name: Council Directive 68/89/EEC of 23 January 1968 on the approximation of the laws of the Member States concerning the classification of wood in the rough
 Type: Directive
 Subject Matter: marketing;  European Union law;  wood industry
 Date Published: 1968-02-06

 Avis juridique important|31968L0089Council Directive 68/89/EEC of 23 January 1968 on the approximation of the laws of the Member States concerning the classification of wood in the rough Official Journal L 032 , 06/02/1968 P. 0012 - 0015 Finnish special edition: Chapter 13 Volume 1 P. 0103 Swedish special edition: Chapter 13 Volume 1 P. 0103 Danish special edition: Series I Chapter 1968(I) P. 0006 English special edition: Series I Chapter 1968(I) P. 0006 Greek special edition: Chapter 03 Volume 3 P. 0013 Spanish special edition: Chapter 03 Volume 2 P. 0078 Portuguese special edition Chapter 03 Volume 2 P. 0078 COUNCIL DIRECTIVE of 23 January 1968 on the approximation of the laws of the Member States concerning the classification of wood in the rough (68/89/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament1; Having regard to the Economic and Social Committee2; Whereas the establishment of the common market has caused an increase in intra-Community trade in wood in the rough, which already involves several million cubic metres a year; Whereas a variety of systems are used in the different Member States for measuring and classifying wood in the rough and this lack of uniformity directly affects the functioning of the common market; Whereas harmonisation of laws in that field, desired by the Brussels forestry conference of June 1969, should not only facilitate intra-Community trade but also enable statistics on production, marketing, consumption and prices of wood in the rough in the Community to be compiled which could be compared; Whereas these objectives can be attained if Member States discontinue all mandatory classifying of wood in the rough coming from other Member States and if they make available by law to those concerned a system of measurement and classification which is the same throughout the Community; Whereas wood in the rough must not be marketed within the Community as "EEC classified" wood in the rough unless it corresponds to one of the classifications provided; Whereas by not later than two years following the notification of the Directive there should no longer exist any barrier to intra-Community trade in wood in the rough for reasons of classification; HAS ADOPTED THIS DIRECTIVE: Article 1 This Directive shall apply to wood in the rough marketed within the Community as "EEC classified" wood in the rough. Article 2 "Wood in the rough" means felled timber, topped and lopped, whether or not stripped of its bark, cross-cut or cleft. Article 3 1. The Member States shall provide that wood in the rough may not be described as "EEC classified" when it is placed on the market unless it has been classified and, where appropriate, marked as required in the Annex to this Directive. 2. The Member States shall provide that the classification listed in the Annex may be given only to wood in the rough which has been classified as required in the Annex. 3. The Member States shall take the measures necessary to comply with provisions adopted by them in pursuance of paragraphs 1 and 2. Article 4 A Member State may make the use of the classifications provided for in this Directive 1 OJ No 156, 15.7.1967, p. 59. 2 OJ No 17, 28.1.1967, p. 282/67. compulsory for the marketing of part or all of its own production of wood in the rough. Article 5 The classification by dimensions or by quality provided for in this Directive shall not preclude the introduction of sub-classes for marketing wood in the rough. However, the introduction of sub-classes must not create barriers to intra-Community trade. Article 6 The Member States shall repeal all provisions which require wood in the rough coming from another Member State to be classified. Article 7 The Member States shall, within a period of two years following notification of this Directive, bring into force the laws, regulations and administrative provisions necessary to comply with this Directive and its Annex and shall forthwith inform the Commission thereof. Article 8 This Directive is addressed to the Member States. Done at Brussels, 23 January 1968. For the Council The President M. COUVE de MURVILLE ANNEX 1. MEASUREMENT 1.1 General 1.1.1 Measurement shall be either by volume (true or stacked cubic metres) or by weight. 1.1.2 Only the metric system shall be used for measuring. 1.1.3 Measuring instruments shall be officially inspected and maintained in good condition. 1.2 Wood in the full length 1.2.1 Wood in the rough whose volume is usually expressed in true cubic metres shall be called wood in the full length. 1.2.2 Wood in the full length shall usually be measured in individual units. Wood in the full length of irregular shape shall be measured by sections. 1.2.3 The volume of an individual unit shall be determined from the length and the diameter measured over or under bark. Volume shall be calculated to the nearest two decimal places at least, using customary cube tables. 1.2.4 Diameter measurements shall be rounded off to the centimetre below. Where diameter is measured over bark, a reasonable reduction shall be made. The reduction made shall be stated. 1.2.5 In the case of measurements up to and including 19 cm, the diameter under bark shall be measured in one operation using a forestry caliper on the felled trunk (horizontal diameter). In the case of measurements over 20 cm under bark, however, the diameter shall be determined by two intersecting measurements made perpendicularly one to the other (as far as possible, at the narrowest diameter and the widest diameter). If the place to be measured is situated on a whorl of branches or at another irregular part of the trunk, the diameter shall be obtained by taking the average of the measurements made on either side and at an equal distance from the place to be measured. 1.2.6 Length measurements shall be rounded off to the decimetre below. For wood in the full length with a middle diameter of 20 cm or less under bark, the length may be rounded off to the metre below. If there is a felling bevel, the length shall be measured from the middle of that bevel. 1.3 Wood in stacked cubic metres 1.3.1 Wood in the rough whose volume is usually expressed in stacked cubic metres shall be called wood in stacked cubic metres. 1.3.2 Wood in stacked cubic metres shall be over-measured in height by at least 3 %. 2. CLASSIFICATION 2.1 General 2.1.1 Wood in the rough may be classified: (i) by species and common name, (ii) by dimensions, (iii) by quality. 2.2 Classification by dimensions 2.2.1 For measuring the diameter and the length for purposes of classification, items 1.2.4, 1.2.5 and 1.2.6 shall apply. 2.2.2 Dimension classification shall be made, irrespective of length, according to the middle diameter under bark using the following classifications: >PIC FILE= "T0050827"> 2.2.3 Further classes may be formed above class 6, maintaining however the same graduation. Subdivision into a and b subclasses may be disregarded or extended to all classes. 2.2.4 Wood in the full length may also be classified by minimum length and minimum top diameter under bark corresponding to that length using the following classifications: >PIC FILE= "T0050828"> By way of derogation from the provisions of item 1.2.3, the top diameter shall be measured only once. 2.2.5 Certain groups made up of different types of wood in the full length (poles, posts etc) shall be divided into classes according to the diameter over bark 1 cm from the butt-end using the following classifications: >PIC FILE= "T0050829"> 2.2.6 Wood in stacked cubic metres shall be divided into classes according to the top diameter over bark using the following classifications: >PIC FILE= "T0050830"> When wood in stacked cubic metres is stripped of its bark, the diameters given above shall be reduced by 1 cm. 2.3 Classification by quality 2.3.1 Quality classification shall take into consideration the following criteria: - Bending: bending shall be measured by dividing the total bow, expressed in centimetres to the nearest centimetre, by the distance separating the two extremities of the bend, expressed in metres to one decimal place. Bending shall be expressed in centimetres per metre. - Twisted grain: the extent of this defect shall be measured by determining the distance, expressed in centimetres to the nearest centimetre per metre length, between the direction of the fibres and a generating line parallel to the axis of the wood in the full length. Twist shall be expressed in centimetres per metre. - Taper: taper shall be measured by dividing the difference between the diameters of the wood in the full length 1 m from the extremities, measured in centimetres and rounded to the centimetre below, by the distance separating them, expressed in metres to one decimal place. Taper shall be expressed in centimetres per metre to one decimal place. - Exposed knots, sound (or light) knots, decayed (or black) knots. The diameter of knots shall be measured in millimetres at their smallest dimension. - Overgrown knots, knobs. - Eccentric heart. - Reaction wood: tension wood in the case of broad-leaved trees, compression wood or red striped in the case of conifers. - Irregularity of contour. - Ring shakes, heart shakes, felling shakes, frost cracks. - Wood derived from trees seasoned on the stump and defects due to seasoning, checks. - Discoloration. - Other defects caused by harmful organisms. 2.3.2 When classification is by quality, wood in the rough shall be divided into quality classes according to the following classifications: >PIC FILE= "T0050831"> 2.3.3 Wood in the full length in quality classes A/EEC and C/EEC must bear an indelible class identification mark. The class identification mark is not necessary for wood in the full length of class B/EEC.